         Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 1 of 43




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
 ______________________________________
                                             :
 COMMUNITY ONCOLOGY ALLIANCE, :
 INC.,                                       :
                                             :
                     Plaintiff,              :
                                             :
                         v.                  : Civil Action No. 20-3604
                                             :
 U.S. DEPARTMENT OF HEALTH AND               :
 HUMAN SERVICES,                             :
                                             :
                                             :
 ALEX M. AZAR II, Secretary of the           :
 U.S. Department of Health and Human :
 Services, in his representative capacity,   :
                                             :
                                             :
 CENTERS FOR MEDICARE AND                    :
 MEDICAID SERVICES, and                      :
                                             :
                                             :
 SEEMA VERMA, Administrator of the Centers :
 for Medicare and Medicaid Services, in her :
 representative capacity,                    :
                                             :
                                             :
                     Defendants.             :
________________________________________

                                        COMPLAINT

       Plaintiff Community Oncology Alliance, Inc. (“COA”) hereby files this Complaint against

Defendants United States Department of Health and Human Services (“HHS”), Alex M. Azar II,

in his representative capacity (“Secretary Azar”), the Centers for Medicare and Medicaid Services

(“CMS”), and Seema Verma, in her representative capacity (“Administrator Verma”) (HHS,

Secretary Azar, CMS, and Administrator Verma are collectively referred to herein as




                                               1
            Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 2 of 43




“Defendants”), seeking declaratory and injunctive relief for statutory and constitutional violations,

and alleges as follows.

                                PRELIMINARY STATEMENT

       1.       This Complaint seeks a declaratory judgment and injunctive relief to prevent

Defendants’ efforts to implement an “Interim Final Rule” that will transform—in a manner that

exposes the health and safety of cancer patients and other patients with potentially life-threatening

diseases to real danger—the method by which healthcare providers are reimbursed for their use of

Medicare Part B drugs in saving seniors’ lives. Among these providers are the members of

Plaintiff COA—the country’s only nonprofit organization dedicated solely to representing,

supporting, and recognizing independent community oncology practices—comprised of

individuals from multiple levels of the cancer care delivery system, including oncologists,

hematologists, pharmacists, mid-level providers, and oncology nurses.          COA’s purpose for

commencing this action is urgent: Not only does this Interim Final Rule violate both statutory and

constitutional law, it creates and imposes a radical new reimbursement regime in the middle of the

COVID-19 pandemic and resulting public health emergency (referred to herein as the “COVID-

19 PHE”).1 If not enjoined, the MFN Interim Final Rule will force oncologists practicing in

community oncology clinics to administer therapies that will be reimbursed at a rate that is

significantly less than the cost of those therapies, resulting in dire consequences to COA’s

members and the seniors they serve. As a result, oncologists will be left with the untenable choice

of suffering business-threatening losses by accepting below-cost reimbursement or by having to




1
 This emergency was declared by HHS Secretary Azar under Section 319 of the Public Health
Service Act. 42 U.S.C. § 247d.

                                                 2
            Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 3 of 43




transition the care of seniors who comprise a significant volume of their existing practices to other

providers (such as 340B hospitals). Either way, the harm will be irreparable.

       2.       After several years of unsuccessfully attempting to change drug prices through

legislative or administrative action, on or about September 13, 2020, President Trump signed an

Executive Order designed purely to lower drug prices without proper consideration to provider or

patient care by creating a “most favored nation” drug pricing system for Medicare Part B

prescription drugs.    By this Executive Order, President Trump directed Secretary Azar to

“immediately” implement a rulemaking plan “to test a payment model pursuant to which Medicare

would pay, for certain high-cost prescription drugs and biological products covered by Medicare

Part B, no more than the most-favored-nation price.” Exec. Order No. 13948 of September 13,

2020, 85 Fed. Reg. 59,649 (Sept. 23, 2020) (“Executive Order 13948”). The “most-favored-nation

price” is based on drug prices in a collection of foreign countries.

       3.       In November 2020, approximately two weeks after the presidential election, CMS

issued what it titled the “Most Favored Nation (MFN) Model” Interim Final Rule (hereafter the

“MFN Interim Final Rule”). Purportedly issued pursuant to Section 1115A of the Social Security

Act, 42 U.S.C. § 1315a, the MFN Interim Final Rule claims to be a “new Medicare payment model

. . . [to] test whether more closely aligning payment for Medicare Part B drugs and biologicals

(hereafter, referred to as ‘drugs’) with international prices and removing incentives to use higher-

cost drugs can control unsustainable growth in Medicare Part B spending without adversely

affecting quality of care for beneficiaries.” See Most Favored Nation (MFN) Model, 85 Fed. Reg.

76,180, (Nov. 27, 2020).

       4.       With certain limited exceptions and exclusions not relevant here, the MFN Interim

Final Rule requires CMS to reduce the pertinent Medicare Part B drug statutory reimbursement


                                                  3
            Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 4 of 43




formula—referred to as “Average Sales Price” (“ASP”) plus 6% (excluding the effect of

sequestration discussed below)—to an amount based upon on the lowest international pricing for

countries with a gross domestic product (“GDP”) per capita that is at least 60% of the U.S. GDP

per capita, plus a flat add-on amount, rather than a percentage increase.

       5.       Despite promulgating the MFN Interim Final Rule pursuant to Section 1115A, the

Rule is neither a “model” nor a “test” as permitted by Section 1115A; instead, the MFN Interim

Final Rule implements a mandatory, seven-year nationwide program whereby healthcare

providers will be reimbursed initially for 50 specifically designated drugs in accordance with an

entirely new international pricing scheme. These 50 drugs account for nearly 80% of the Part B

drug spending. Notably, 38 of these drugs are used by oncologists/hematologists to treat cancer

and blood disorders, including the latest cutting-edge immunotherapies that have had dramatic

results in improving cancer survival for Americans. If not enjoined, the MFN Interim Final Rule

will force oncologists practicing in community oncology clinics to administer therapies that will

be reimbursed at a rate that is significantly less than their cost, resulting in dire consequences to

COA’s members and the seniors they serve. Moreover, CMS has advised that it intends to add

new drugs each year that will be subject to the same novel and untenable pricing scheme.

       6.       Apart from the numerous legal defects that attend to the MFN Interim Final Rule,

the Rule will not address deficits in care or, with regard to drug prices, accomplish its professed

goal of causing manufacturers to lower the price of these 50 Part B drugs. Indeed, CMS’s own

actuaries have acknowledged that their “assumptions reflect that some manufacturers will adhere

to their current pricing instead of lowering sales prices in response to” the MFN Interim Final

Rule. Id. at 76,237. Worse still, CMS actuaries have admitted that when reimbursement for the

50 drugs is artificially cut on January 1, 2021, physicians “will need to decide if the difference


                                                 4
            Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 5 of 43




between the amount that Medicare will pay and the price they must pay to purchase the drugs

would allow them to continue offering the drugs.” Id. at 76,236.

       7.       CMS acknowledges that, as a result of the MFN Interim Final Rule, some

healthcare providers may suffer extreme financial hardship, see id. at 76,222, and some Medicare

seniors may receive inferior therapies with “lower efficacy or greater risks,” or end up “postponing

or forgoing treatment” altogether, id. at 76,244. CMS’s own estimates show that, during the first

year (2021) when the MFN Interim Final Rule is implemented, nearly 10% of Medicare Part B

seniors will “forgo access” to drugs covered by the MFN Interim Final Rule, id. at 76,237–38, and

that in year 2023, nearly one in five Medicare Part B seniors will forgo such treatment due to the

MFN Interim Final Rule. As a result, CMS forecasts that half of the projected savings to Medicare

“would be due to lost utilization” of these drugs. Id. at 76,239.

       8.       While CMS acknowledges the extreme financial hardship and negative effect on

patient care that the MFN Interim Final Rule is expected to have under the Medicare fee-for-

service program, it ignores two major factors:

                a.     First, CMS ignores the potential compounding effect of this change in

reducing payment amounts under (i) commercial payor contracts and (ii) Medicare Advantage

Organization (“MAO”) contracts,2 as certain payors may base their respective payment rates to

providers on the new Medicare pricing methodology of the MFN Interim Final Rule. While the

MFN Interim Final Rule is intended to apply to Medicare fee-for-service payments, MAO plans

negotiate rates under provider contracts with providers. Importantly, CMS has taken the position

that the non-interference provisions of “Section 1854(a)(6)(B)(iii) of the Social Security Act


2
 A “Medicare Advantage Organization” is a type of health insurance plan in the United States that
provides Medicare benefits through a private-sector health insurer.

                                                 5
            Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 6 of 43




prohibit[] CMS from interfering in the payment arrangements between MAOs and contract

providers.”3

                b.    Second, the MFN Interim Final Rule ignores the increased administrative

burdens placed on providers—especially during the COVID-19 PHE, when resources to provide

care to the most vulnerable of seniors are already considerably strained—by potentially forcing

providers to separately account for or inventory Medicare Part B drug products that are supplied

to seniors under the Medicare fee-for-service program or outside of the program. To permit

manufactures to properly track sales of Medicare Part B drugs outside of the MNF Interim Final

Rule, the Rule requires drug manufacturers “to exclude from their calculation of ASP all units of

MFN Model drugs that are furnished to MFN beneficiaries and for which payment under § 513.210

is allowed.” 85 Fed. Reg. 76,188.

       9.       As explained herein, the MFN Interim Final Rule is unlawful in three broad

respects:

                a.    First, in issuing the MFN Interim Final Rule, CMS ignored the notice-and-

comment requirements of the Administrative Procedure Act (“APA”), 5 U.S.C. § 553, and for this

reason alone should be struck down.

                b.    Second, the MFN Interim Final Rule fails to meet the requirements of

Section 1115A in several critical ways, including: (a) by failing to comply with the two-phase

structure of the statute whereby an initial sample model is to be tested in the first phase (“Phase

I”) and the “testing” of the “model” may be expanded (including nationwide), only if certain

requirements are met, in the second phase (“Phase II”); (b) by selecting a “model” in the absence


3
 See Letter dated May 1, 2013 from Cheri Rice, Director, Medicare Plan Payment Group, to
Medicare Advantage Organizations and other organizations. See https://www.cms.gov/
Medicare/Medicare-Advantage/Plan-Payment/Downloads/PaymentReduct ions.pdf.
                                                6
            Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 7 of 43




of any “evidence that the model addresses a defined population for which there are deficits in care

leading to poor clinical outcomes or potentially avoidable expenditures,” 42 U.S.C. §

1315a(b)(2)(A); and (c) by imposing a mandatory, nationwide regime through the MFN Interim

Final Rule that will result in the denial of, or limitation on access to, life-sustaining care to cancer

and other seniors. Id. § 1315a(c). Moreover, CMS’s waiver of certain statutory provisions under

Section 1115A contravenes the provision that such waiver is permitted “solely for purposes of”

testing the model during the first phase. Id. § 1315a(d)(1). As the MFN Interim Final Rule is

neither a test nor a model in accordance with Section 1115A, CMS has no authority to waive any

of the Medicare or other cited provisions, including the Part B drug payment provisions.

                c.     Third, in bypassing Congress altogether in rewriting the Medicare

Modernization Act of 2003 (“MMA”), Defendants violated, and are continuing to violate, the

separation-of-powers doctrine essential to our government’s constitutional structure. The MMA,

enacted by Congress, provides an express statutory formula by which Medicare Part B outpatient

providers or suppliers (not including hospitals) are to be paid or reimbursed for Part B drugs. By

adopting the MFN Interim Final Rule and thereby amending the MMA, Defendants have

unconstitutionally intruded upon the Legislative Branch’s legislative authority. Doing so amounts

to a violation of the Presentment Clause, the separation of powers, and the Non-Delegation

Doctrine.

       10.      The MFN Interim Final Rule is a dangerous and unlawful gamble with the lives of

some of America’s sickest and oldest cancer patients who require chemotherapy,

immunotherapies, and other potentially life-saving drugs. Defendants’ wrongful acts compromise

access to cancer care for seniors who will not be able to be treated by their oncologists, with a

significant number of seniors having to forgo treatment altogether, or being unable to find or afford


                                                   7
         Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 8 of 43




treatment when their local community oncology practice is forced to absorb losses causing the

practice to shut down or join a more expensive hospital. Unless this unconstitutional program is

stopped, community and rural oncology practices will close and cancer patients will suffer and, in

some cases, die.

                                         THE PARTIES

       11.     COA is a non-profit corporation incorporated under the laws of Tennessee and has

a principal place of business located at 1225 New York Avenue, NW, Suite 600, Washington, DC.

       12.     HHS is an Executive Branch agency that oversees federal programs affecting

essential health and human services and has a principal place of business located at 200

Independence Avenue, SW, Washington, DC.

       13.     Secretary Azar is the current Secretary of HHS and has a principal place of business

located at 200 Independence Avenue, SW, Washington, DC.

       14.     CMS is an administrative agency within HHS that administers the Medicare

program and has a principal place of business located at Woodlawn, Baltimore County, Maryland.

       15.     Administrator Verma is the current Administrator of CMS and has a principal place

of business located at 200 Independence Avenue, SW, Washington, DC.

                         JURISDICTION, VENUE, AND STANDING

       16.     This Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1331, because

the suit arises under both the Constitution and the laws of the United States.

       17.     Venue is proper in the United States District Court for the District of Columbia

pursuant to 28 U.S.C. § 1391, because this is the judicial district in which Defendants reside and/or

the judicial district in which a substantial part of the events giving rise to the claims occurred.

Venue is also proper under 2 U.S.C. § 922(a)(2), because this is a constitutional challenge.


                                                 8
           Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 9 of 43




         18.   The MFN Interim Final Rule is an interim final rule, which constitutes final agency

action, and is therefore reviewable under APA, 5 U.S.C. §§ 701–06.

         19.   Although certain actions by CMS through CMMI are barred from judicial review

under 42 U.S.C. § 1315a(d)(2), the claims asserted in this Complaint are not barred. There is a

“strong presumption that Congress intends judicial review of administrative action” and “statutory

provisions expressly prohibiting judicial review must be read narrowly.” Am. Clinical Lab. Ass’n

v. Azar, 931 F.3d 1195, 1204 (D.C. Cir. 2019); see also Am. Hosp. Assoc. v. Azar, 967 F.3d 818,

823-24 (D.C. Cir. 2020); Am. Hosp. Assoc. v. Azar, 964 F.3d 1230, 1238-39 (D.C. Cir. 2020).

None of COA’s claims falls within the limited categories enumerated in § 1315a(d)(2) as exempt

from judicial review. Instead, COA alleges that the MFN Interim Final Rule is invalid because:

(1) it was promulgated without required notice and comment procedures; (2) CMS exceeded its

authority to issue and implement the MFN Interim Final Rule; and (3) the MFN Interim Final Rule

is unconstitutional. Thus, this Court has jurisdiction to review COA’s claims.

         20.   An actual controversy exists between the parties within the meaning of 28 U.S.C.

§ 2201, and this Court has the authority to grant declaratory and injunctive relief pursuant to 28

U.S.C. §§ 2201 and 2202.

         21.   COA has standing to bring this suit through the doctrine of associational standing

because its members are “person[s] adversely affected or aggrieved” by Defendants’ actions and

COA seeks declaratory and injunctive relief concerning the legality of those actions. See 5 U.S.C.

§ 702.




                                                9
         Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 10 of 43




               a.      First, COA’s members would otherwise have standing to sue in their own

right. COA represents more than 5,000 healthcare providers comprised of individuals from

multiple levels of the cancer care delivery system including community oncology centers.4

               b.      Second, COA seeks to protect interests that are germane to COA’s purpose,

which is to ensure that cancer patients receive quality, affordable, and accessible cancer care in

their own communities. COA brings this action to stop the impermissible implementation of the

MFN Interim Final Rule, which threatens cancer patients’ ability to obtain affordable cancer care

in their own communities, and the ongoing viability of independent, non-hospital affiliated

community oncology practices that treat a substantial number of the nation’s cancer patients.

               c.      Third, this action seeks declaratory and injunctive relief only, which the

U.S. Court of Appeals for the District of Columbia Circuit recognizes is the type of relief that does

not require the participation of individual members in the lawsuit.

                                  FACTUAL BACKGROUND

              A. The Longstanding Medicare Part B Drug Reimbursement Formula

       22.     Medicare Part B governs reimbursement or payment for certain physician services,

drugs, and supplies considered medically necessary to treat a disease or condition.

       23.     Professional medical services rendered by physicians participating in Medicare are

reimbursed at the lesser of either: (a) the actual service charge; or (b) the fee schedule established

by CMS under the authority provided in 42 U.S.C. § 1395W-4 (subject to exceptions).

       24.     In addition, under the Medicare Part B program, seniors are entitled to receive

certain prescription drugs as a covered benefit pursuant to 42 U.S.C. § 1395k, and participating




4
  COMMUNITY ONCOLOGY ALLIANCE, https://www.communityoncology.org/home/coa-member
ship/membership-information (last visited December 11, 2020).
                                                 10
         Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 11 of 43




providers are entitled to bill for these drugs pursuant to 42 U.S.C. § 1395u(o)(1). In the

community-based oncology setting, they are typically infusible treatment drugs, such as

chemotherapy and immunotherapies, and other drugs administered in a physician-office setting to

treat cancer patients.

       25.     Medicare Part B drugs are reimbursed through a different method than professional

medical services. The reimbursement method for Medicare Part B drugs is currently fixed by an

express formula. Specifically, under 42 U.S.C. § 1395u(o)(1), the amount payable for such drugs

furnished on or after January 1, 2005, is determined pursuant to a statutory formula whereby

payment for Medicare Part B drugs, such as oncological drugs, equals the ASP for the drugs plus

6% (excluding the effects of sequestration discussed below). See 42 U.S.C. § 1395w-3a(b).

       26.     As a result of subsequent sequestration cuts resulting from Congress’s inability to

reach a budget agreement regarding certain economic thresholds established by the Balanced

Budget Act, as amended by the Budget Control Act, the Office of Management and Budget—

through HHS and CMS—reduced the pertinent Part B drug statutory reimbursement formula from

ASP plus 6% to ASP plus 4.3%. If CMS is permitted to implement the MFN Interim Final Rule,

Part B drug reimbursement will be further reduced to payment based on international pricing,

which is defined as a:

               [P]rice that reflects the lowest per capita Gross Domestic Product
               adjusted (GDP-adjusted) price of any non-U.S. member country of
               the Organization for Economic Co-operation and Development
               (OECD) with a GDP per capita that is at least sixty percent of the
               U.S. GDP per capita, plus an alternative add on amount based upon
               a formula that will result in a flat add on amount, rather than a
               percentage.

See 85 Fed. Reg. 76,181.




                                               11
        Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 12 of 43




             B. Background of Pricing Concerns Preceding the MFN Interim Final Rule

       27.     On October 30, 2018, CMS published an advance notice of proposed rulemaking

to solicit comments on an “International Pricing Index Model for Medicare Part B Drugs,” which

differs from the approach under the MFN Interim Final Rule. See 83 Fed. Reg. 54,546 (Oct. 30,

2018) (“ANPRM”). CMS, however, did not move forward with this proposed rulemaking.

       28.     In the meantime, in his State of the Union Address in February 2019, President

Trump “ask[ed] the Congress to pass legislation that finally takes on the problem of global

freeloading.”5 A bill was never passed into law. Later, on July 24, 2020, President Trump signed

four executive orders with the stated intention of “massively lower[ing] prescription drug

costs and increas[ing] Americans’ access to life-saving medications.”6 President Trump stated

that these executive orders reflected the “most far-reaching prescription drug reforms ever issued




5
  President Donald J. Trump’s State of the Union Address (Feb. 5, 2019), available at
https://www.whitehouse.gov/briefings-statements/president-donald-j-trumps-state-union-address
-2/.
6
 White House Fact Sheet, President Donald J. Trump Is Taking Action to Lower Drug Costs and
Ensure That Americans Have Access to Life-Saving Medications (July 24, 2020), available at
https://www.whitehouse.gov/briefings-statements/president-donald-j-trump-taking-action-lower-
drug-costs-ensure-americans-access-life-saving-medications/ (hereinafter “White House Fact
Sheet”).

                                               12
           Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 13 of 43




by a President. Nothing even close.”7 The press release announcing the four executive orders was

titled, “Congress Didn’t Act on Prescription Drug Prices. So President Trump Did.”8

         29.    One of the four executive orders was titled “Lowering Drug Prices by Putting

America First,” which was withheld by President Trump pending his proposed discussions with

the pharmaceutical industry. On its website, the White House claimed that this order would

institute a new and even more radical version than that set forth in the ANPRM by “ensur[ing] that

the United States pays the lowest price available in economically comparable countries for

Medicare Part B drugs,” a scheme known as “most-favored-nation pricing.”9 Even though

President Trump described all four of the August 2020 orders that he signed as “sweeping,” he

singled out this most-favored-nation order as “transformative,” “very dramatic,” “historic,” and

“the most far-reaching prescription drug reforms ever issued.” Id. He further promised that, along

with the other three executive orders, the most-favored-nation order would “completely restructure

the prescription drug market, in terms of pricing and everything else.” Id.

         30.    On September 13, 2020, President Trump released the fourth executive order. In

it, he announced that “[i]t is the policy of the United States that the Medicare program should not

pay more for costly Part B . . . prescription drugs or biological products than the most-favored-

nation price.” Executive Order 13948. Based on that policy to lower costs—and without




7
  Remarks by President Trump at Signing of Executive Orders on Lowering Drug Prices, The
White House (July 24, 2020 from 3:45 PM ET to 4:28 PM ET),
https://www.whitehouse.gov/briefings-statements/remarks-president-trump-signing-executive-
orders-lowering-drug-prices/.
8
 See Congress Didn’t Act on Prescription Drug Prices. So President Trump Did. (July 27, 2020),
available at https://www.whitehouse.gov/articles/congress-didnt-act-on-prescription-drug-prices-
so-president-trump-did (hereinafter “July 2020 Press Release”).
9
    White House Fact Sheet, supra note 6.
                                                13
         Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 14 of 43




considering the effects on patient care—the President directed Secretary Azar to take “steps to

implement his rulemaking plan to test a payment model pursuant to which Medicare would pay,

for certain high-cost prescription drugs and biological products covered by Medicare Part B, no

more than the most-favored-nation price.” Id. The clear focus of the Administration’s policy was

to reduce drug costs, not to address “deficits in care” as required by Section 1115A.

        C. The Interim Final Rule is Issued Without a Formal Notice-and-Comment Process

       31.     On November 27, 2020, Defendants issued the MFN Interim Final Rule. Earlier

that same day, President Trump held a press conference to announce the “groundbreaking” rule

instigated by the fourth executive order, describing it as “probably the biggest story that we’ve

ever had relative to drug prices. There’s never been anything like this.”10 Secretary Azar agreed,

declaring in a contemporaneous press release that the new program “will be the most significant

single action any administration has ever taken to lower American drug costs.”11

       32.     Rather than proceeding through publication as a notice of proposed rulemaking for

public comment, the MFN Final Interim Rule became effective immediately upon publication in

the Federal Register. See 85 Fed. Reg. 76,180. Although the MFN Interim Final Rule allowed

the public to submit comments for consideration during the ensuing 60 days (which COA did, by

preliminary comment), this comment period ends well after the Rule’s provisions commence and




10
   Remarks by President Trump on Delivering Lower Prescription Drug Prices for All Americans
(Nov. 20, 2020), available at https://www.whitehouse.gov/briefings-statements/remarks-
president-trumpdelivering-lower-prescription-drug-prices-americans (hereinafter “Nov. 2020
White House Remarks”).
11
   Press Release, Ctrs. for Medicare & Medicaid Servs., Trump Administration Announces
Prescription Drug Payment Model to Put American Patients First (Nov. 20, 2020),
https://www.cms.gov/newsroom/press-releases/trump-administration-announces-prescription-
drug-payment-model-put-american-patients-first (hereinafter “2020 CMS Press Release”).

                                                14
         Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 15 of 43




provides no meaningful ability on the part of stakeholders to participate in a true notice-and-

comment process.

       33.     The justification offered by HHS for giving the MFN Final Interim Rule immediate

effect was high drug prices including the economic disruption caused by the COVID-19 PHE that

supposedly required HHS to reduce drug prices and provide “immediate relief to Medicare

beneficiaries.” Id. at 76,249. Not only is this purported justification inconsistent with the notion

of “testing” a “model” under Section 1115A, its premise is the opposite of reality: The COVID-19

PHE has placed unprecedented pressure on community oncology practices, particularly as

hospitals are stretched to the breaking point treating COVID-19 patients. Burdening these

practices with reimbursement cuts at this time is both counterproductive and unconscionable.

                    D. The Sweeping Scope of the MFN Interim Final Rule

       34.     Unless enjoined, the MFN Interim Final Rule will remain in place for an initial

period of seven years ending December 31, 2027, id. at 76, 181, subject to the requirements of

42 U.S.C § 1395hh(a)(3). Over that time period, CMS will calculate a drug’s price under the

MFN Interim Final Rule (“MFN Price”) every quarter based on the lowest per capita, GDP-

adjusted price of that drug in any OECD country with a purchasing power parity-adjusted GDP

per capita that is at least 60% of the United States. 85 Fed. Reg. at 76,196. Currently, that

encompasses nearly two dozen countries, including those with government-run, single-payer

healthcare systems such as Canada and Sweden. Id. at 76,200.

       35.     The MFN Interim Final Rule operates by reducing the rate of reimbursement for

drugs administered by Medicare providers in the outpatient setting, with certain exceptions.

Providers such as COA’s members typically purchase and store on site the drugs they administer




                                                15
         Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 16 of 43




to seniors before receiving reimbursement, which creates significant financial risks even without

the dramatic cuts that the MFN Interim Final Rule will impose.

       36.     CMS will phase in the new MFN Prices during the first three years of the MFN

Interim Final Rule. Over the first year, CMS will set reimbursement rates for each covered Medicare

Part B drug at a weighted average of 25% of the MFN Price and 75% of ASP. Id. at 76,205, tbl.

5. CMS will then transition to a blended rate at 50-50% in the second year and, in the third year, to

75% of the MFN Price and 25% of ASP. Id. The phase-in will end after three years; in years four

through seven, reimbursement rates will be set at 100% of the MFN Price. Id.

       37.     CMS will further lower drug reimbursement rates if either the wholesale acquisition

cost or the ASP of a drug covered by the MFN Interim Final Rule rises faster than both inflation

and the MFN Price. See id. at 76,254. That means that reimbursement could decline even more

precipitously than the stated MFN Interim Final Rule percentage for any given year. It also means

that the MFN Interim Final Rule effectively regulates the prices of drugs reimbursed outside of

Medicare Part B, as certain commercial plans and MAOs base their reimbursement specifically on

Medicare reimbursement rates.

       38.     The MFN Interim Final Rule will initially apply to 50 single-source drugs and

biologicals with the highest Part B spending, subject to certain narrow exclusions. See id. at

76,181. CMS estimates that in the first year, those 50 drugs will account for nearly 80% of the

Part B drug spending.12 CMS plans to extend the Rule every year to cover new drugs that rise to

be among the top 50 drugs based on updated annual Medicare Part B spending. Id. at 76,192.




12
  See Issue Brief, Dep’t of Health & Hum. Servs., Medicare FFS Part B and International Drug
Prices: A Comparison of the Top 50 Drugs (Nov. 20, 2020), available at https://aspe.hhs.gov/
system/files/pdf/264421/Part-B Drugs-International-Issue-Brief.pdf.

                                                 16
         Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 17 of 43




Subject to narrow exceptions, drugs already covered by the Rule will remain covered, so the scope

of drugs covered by the MFN Interim Final Rule will only increase beyond 50 drugs over time.

Id.

       39.     Of the 50 drugs identified in the MFN Interim Final Rule, 38 are used by

oncologists/hematologists to treat cancer and blood disorders, including the latest cutting-edge

immunotherapies that have had dramatic results in improving cancer survival for Americans. If

upheld, the MFN Interim Final Rule will force oncologists in community oncology practices to

administer therapies that will be reimbursed at significantly less than their cost. By lowering

reimbursement for the leading cancer drugs to below the actual cost of these drugs to oncologists,

local community oncology practices will be faced with crippling losses, and a significant number

of seniors will be forced to forgo treatment altogether, or not be able to find or afford treatment,

when the local community oncology practice’s losses cause the practice to shut down or join with

a more expensive hospital.

       40.     Finally, the MFN Interim Final Rule requires mandatory participation from “a

broad set of providers,” id. at 76,187, including “all providers and suppliers that participate in the

Medicare program and submit a separately payable claim for an MFN [Rule] drug,” subject only

to limited exceptions, id. at 76,181. The MFN Interim Final Rule also applies across “all states and

U.S. territories,” with no geographic exceptions. Id. CMS explained in the MFN Interim Final

Rule that it did not believe the rule could “realize its full potential in spending reductions . . .

without broad participation of Medicare participating providers and suppliers through a nationwide

scope.” Id. at 76,188.

       41.     The effect of the MFN Interim Final Rule on the oncology practices of COA’s

members is dramatic and life threatening. It will increase—not reduce—the costs of cancer care


                                                 17
         Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 18 of 43




for Medicare and seniors.      Indeed, in a just-released analysis, Avalere Health—a leading

consulting firm specializing in policy and data analysis in the healthcare arena—concluded that

less than 1% of Medicare beneficiaries will experience reduced out-of-pocket costs if the 50 drugs

designated by the MFN Interim Final Rule are subject to the mandatory rate adjustments.13

       42.     As CMS itself acknowledges in the MFN Interim Final Rule, based on the analysis

from its own actuaries, when reimbursement for the 50 covered drugs is cut on January 1, 2021,

physicians “will need to decide if the difference between the amount that Medicare will pay and

the price they must pay to purchase the drugs would allow them to continue offering the drugs.”

85 Fed. Reg. 76,236 (emphasis added). According to the CMS actuaries, when physicians are

unable to provide drugs due to this arrangement, seniors are left with the distressing “options” of:

(a) traveling to one of the few facilities excluded from the experiment; (b) finding a hospital with

340B Drug Pricing Program discounts; or (c) having to “forgo access” altogether. Id. at 76,237

(emphasis added).

       43.     Even with the first two options, seniors with cancer would have to sever ties with

their existing oncologists and find new oncologists in the middle of their treatment. With the third

option, there is simply no treatment. The CMS actuaries estimate that in the first year of the

program (2021) a striking 9% of seniors will “forgo access” to treatment, while 11% will find

treatment elsewhere. Id. at 76,237, tbl. 11 (emphasis added). The CMS actuaries further estimate

that after two years, nearly one third of Medicare seniors will be displaced, with nearly one in five

seniors not getting treated for cancer and other serious diseases. Id. Simply put, by CMS’s own



13
  See M. Sullivan et al., Most Favored Nation Rule’s Impact on Medicare Beneficiaries OOP
Costs, Avalere (Dec. 2020), https://avalere.com/insights/most-favored-nation-rules-impact-on-
medicare-beneficiaries-oop-costs (hereinafter “Avalere Study”).

                                                 18
         Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 19 of 43




analysis, the MFN Interim Final Rule presents a morbidity and mortality risk in the lives of seniors

with cancer and other serious diseases. In other words, the CMS actuaries openly acknowledge

that the MFN Interim Final Rule will reduce access to care; such outcomes are anathema to a

civilized healthcare system.

 E. CMS’s Issuance of the MFN Interim Final Rule Violated the APA Because CMS Lacked
  “Good Cause” to Dispense with Notice-and-Comment Requirements and Make the MFN
                        Interim Final Rule Immediately Effective.

       44.     With limited exception, the APA requires federal agencies to publish notice of

proposed rulemakings in the Federal Register and provide the public with an opportunity to

comment on such proposed rulemakings.          5 U.S.C. § 553(b)–(c).     See also 42 U.S.C. §

1395hh(a)(3), (b). The purpose of notice-and-comment rulemaking is to give “interested persons

an opportunity to participate in the rule making through submission of written data, views, or

arguments.” UPMC Mercy v. Sebelius, 793 F. Supp. 2d 62, 69 (D.D.C. 2011); see also Chamber

of Com. v. U.S. Dep’t of Health & Hum. Servs., No. 20-CV-07331, 2020 WL 7043877, at *6

(N.D. Cal. Dec. 1, 2020) (explaining that the purpose of the notice-and-comment rulemaking is

to give “interested parties a meaningful opportunity to participate in the rulemaking process and

assure that the agency’s decisions will be informed and responsive”) (citation and internal

quotation marks omitted).

       45.     Adherence to notice-and-comment rulemaking procedures is critical with respect

to changes to Medicare. “As Medicare has grown, so has Congress’s interest in ensuring that the

public has a chance to be heard before changes are made to its administration.” Azar v. Allina

Health Servs., 139 S. Ct. 1804, 1808–09 (2019) (“Congress . . . decided that, with the growing

scope of Medicare, notice-and-comment should become a matter not merely of administrative




                                                19
        Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 20 of 43




grace, but of statutory duty.”).       Indeed, Congress heightened the notice-and-comment

requirements for regulations issued under Medicare. See generally 42 U.S.C. § 1395hh(a)(3), (b).

      46.     An agency may bypass notice-and-comment rulemaking requirements if the

“agency for good cause finds (and incorporates the finding and a brief statement of reasons

therefor in the rules issued) that notice and public procedure thereon are impracticable,

unnecessary, or contrary to the public interest.” 5 U.S.C. § 553(b)(B). See also 42 U.S.C. §

1395hh(b)(2)(c). This Circuit has long held that the good cause exception to the APA’s notice-

and-comment requirement is to be “narrowly construed and only reluctantly countenanced.” See

New Jersey v. EPA, 626 F.2d 1038, 1045 (D.C. Cir. 1980) (collecting cases).

      47.     The APA further demands that federal agencies provide a minimum amount of

notice before making any substantive rule effective. It specifically provides that a substantive

rule must be published “not less than 30 days before its effective date” unless “otherwise provided

by the agency for good cause found and published with the rule.” 5 U.S.C. § 553(d)(3); see also

42 U.S.C. § 1395hh(e)(1)(B).

      48.     The “good cause” exception “is not an ‘escape clause’; its use ‘should be limited

to emergency situations.’” Util. Solid Waste Activities Grp. v. E.P.A., 236 F.3d 749, 754 (D.C.

Cir. 2001) (citation omitted). Emergency situations are those where delay would cause “real harm

to life, property, or public safety.’” Chamber of Com., No. 20-CV-07331, 2020 WL 7043877, at

*7 (citation omitted).

      49.     CMS issued the MFN Interim Final Rule on November 27, 2020, more than two

months after the President issued Executive Order 13948. The Rule was not promulgated through

a notice-and-comment rulemaking process; instead, it was published in the Federal Register as an

immediately effective Interim Final Rule with Comment. 85 Fed. Reg. 76,180 et seq.


                                               20
        Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 21 of 43




      50.     CMS attempts to justify its promulgating the Rule as an interim final rule rather

than through the notice-and-comment procedures required under the APA, 5 U.S.C. § 553(b), by

contending that it had “good cause” because the COVID-19 PHE “exacerbated” the “serious

economic and health consequences” caused by “high drug prices.” See 85 Fed. Reg. 76,248–50.

To that end, the MFN Interim Final Rule claims that prior “increases in Part B premiums and

deductibles” were caused by “rising spending on physician-administered drugs,” which in turn

could cause “improper medication adherence or skipped treatment.” Id. at 76,249. The Rule then

reasons that the economic effects caused by the COVID-19 PHE—including “historic levels of

unemployment,” “an increase in food prices,” and “strained budgets for many of America’s

seniors”—further “exacerbate” these problems. Id. The Rule also asserts that the “general

financial instability” of Medicare beneficiaries has been worsened by the COVID-19 PHE,

particularly “in communities of color. . . .” Id.

      51.     The MFN Interim Final Rule articulates the same facts as “good cause” for CMS’s

decision to dispense with the 30-day delay required under § 553(d)(3) of the APA. Id.

      52.     In fact, CMS’s reliance on the “good cause” exception is mere pretext. The MFN

Interim Final Rule is not a response to a newly-developed emergency situation. To the contrary,

Congress has recognized the need to address Medicare Part B reimbursements for years, see supra

¶ 28, and CMS has been evaluating its reimbursement methods since at least two years before the

COVID-19 PHE even arose, see supra ¶¶ 27, 29.

      53.     Further highlighting the pretextual nature of CMS’s “good cause” rationale is the

fact that there is no mention of COVID-19 anywhere in Executive Order 13948 or in statements

made by the President or Secretary Azar regarding the shift to a most-favored-nation approach.




                                                    21
         Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 22 of 43




 And, the MFN Interim Final Rule was not promulgated until November 2020, more than eight

 months after COVID-19 spread to the United States. See supra ¶ 31.

       54.     The MFN Interim Final Rule is internally contradictory with respect to its ability to

 address the economic impacts of the COVID-19 PHE. More importantly, it ignores other

 deleterious effects that the Rule will have on beneficiaries and providers alike.14

       55.     The MFN Interim Final Rule states that it “will provide immediate relief to

 Medicare beneficiaries through reduced copays for MFN drugs due to lower drug payments and

 no beneficiary cost-sharing on the alternative add-on payment.”           85 Fed. Reg. 76,249.15

 However, CMS elsewhere admits that the MFN Interim Final Rule will reduce beneficiaries’

 access to drugs and may cause them to pay more. See 85 Fed. Reg. 76237, 76247. Specifically,

 the MFN Interim Final Rule states that (a) the Rule itself may cause nearly 10% of Medicare

 beneficiaries to have “no access” to their Medicare Part B drugs in the first year of implementation

 alone, and nearly 20% of beneficiaries to have “no access” by the third year; (b) projected savings

 to Medicare under the MFN Interim Final Rule are “attributable to beneficiaries not accessing

 their drugs through the Medicare benefit;” and (c) the “potential loss of access to certain drugs”




14
  Further exposing CMS’s flawed logic, the MFN Interim Final Rule expressly excludes all drugs
authorized “to treat patients with suspected or confirmed COVID-19,” purportedly because
applying the “MFN Model” would impair the “rapid, widespread availability of such drugs in the
U.S.” 85 Fed. Reg. 76,191. Thus, CMS clearly understands that the MFN Interim Final Rule may
cause a scarcity of covered Part B drugs and took steps to protect drugs needed to treat COVID-
19 patients while simultaneously relying on the COVID-19 PHE as the purported “good cause.”
15
   At least one study has examined the alleged reduced copays promised under the MFN Interim
Final Rule and found that less than 1% of Medicare beneficiaries will experience reduced out-of-
pocket costs if the 50 drugs designated by the MFN Interim Final Rule are subject to the mandatory
rate adjustments. See Avalere Study, supra note 13. Thus, industry experts are already discovering
additional flaws in CMS’s logic, evidencing the necessity of a full notice-and-comment period.

                                                 22
         Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 23 of 43




 may cause seniors to incur “additional medical expenses.” 85 Fed. Reg. 76,237 (including Table

 11), 76,247 (emphasis added).

       56.     CMS further admits that the MFN Interim Final Rule may cause providers to suffer

 financial hardships through reduced reimbursement for drugs purchased to care for seniors. See

 generally 85 Fed. Reg. 76,222; see also id. at 76,247 (recognizing the “unusually high degree of

 uncertainty” about the potential effects of the MFN Interim Final Rule). And the MFN Interim

 Final Rule simultaneously fails to account for the business disruptions likely to result from the

 Rule’s implementations. See supra ¶¶ 1, 10.

       57.     None of the facts cited by CMS as “good cause” justifies circumventing the

 procedural protections provided by the APA’s rulemaking requirements. This is particularly so

 when viewed alongside (a) the substantial harm the MFN Interim Final Rule threatens to cause to

 interested parties and (b) the fact that, because there is only a post-promulgation comment period,

 Medicare Part B reimbursement rates will be affected before CMS has even considered critical

 input from interested parties.16

       58.     While it may well be true that the COVID-19 PHE has negatively affected the

 financial situation of certain Medicare beneficiaries, CMS’s reliance on the COVID-19 PHE fails

 to satisfy the good cause exception or to justify prejudicing interested parties by failing to abide

 by the APA’s requirements. 5 U.S.C. § 553(b)(3)(B), (d)(3); see also 42 U.S.C. §

 1395hh(b)(2)(C).




16
  For example, the MFN Interim Final Rule indicates CMS relied on two behavioral studies on
which the public has not had a chance to comment, one of which assumes that providers will
simply (a) accept a reduction in their revenue even though that may not be financially feasible or
(b) seek out alternative treatments covered under Medicare Part B even though that might not be
possible. See 85 Fed. Reg. at 76,240–43.
                                                 23
        Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 24 of 43




      59.     This is not the first time a federal agency has tried, unconvincingly, to rely on

“economic disruptions” caused by the COVID-19 PHE as a justification for not abiding by the

APA’s procedural protections. In Chamber of Commerce, the U.S. District Court for the Northern

District of California invalidated a DHS rule, finding that “the emergent nature of the COVID-19

pandemic writ large” could not justify non-compliance with the APA without a showing “that the

impact of the COVID-19 pandemic on domestic [economic conditions] justified dispensing with

the ‘due deliberation’ that normally accompanies rulemaking to make changes to [an agency]

program that even Defendants acknowledge are significant.” Chamber of Com., No. 20-cv-

07331, 2020 WL 7043877, at *6 (citing 85 Fed. Reg. 63,901 & 63,908). The same is true here.

      60.     The MFN Interim Final Rule fails to establish a connection between the “economic

disruptions” caused as a result of the COVID-19 PHE and an alleged exacerbation of “economic

and health consequences” for Medicare beneficiaries or an inability of Medicare beneficiaries to

obtain Medicare Part B medications under the current reimbursement scheme.

      61.     Thus, CMS did not have “good cause” to issue the MFN Interim Final Rule without

notice-and-comment or to make it immediately effective, and the Rule is invalid.

 F. The MFN Interim Final Rule Fails to Meet the Requirements of Section 1115A of the
                                Social Security Act

      62.     Through the MFN Interim Final Rule, the Center for Medicare and Medicaid

Innovation (“CMMI”) is purporting to exercise its authority under Section 1115A to “test” a

“model” nationwide with respect to the top 50 physician-administered Medicare Part B drugs. It

further relies on Section 1115A to waive certain statutory requirements of Medicare and certain

other provisions to carry out such “test” of a “model.”

      63.     Section MFN Interim Final Rule, however, does not constitute a “test” of a “model”

as permitted under Section 1115A(b). Instead, the MFN Interim Final Rule completely ignores

                                               24
        Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 25 of 43




the specific requirements of Section 1115A, including the two-step statutory process for initial

“test[ing]” under Section 1115A(b) (i.e., Phase I) and then the testing “expan[sion]” under Section

1115A(c) (i.e., Phase II).

      64.     The MFN Interim Final Rule was adopted pursuant to the Patient Protection and

Affordable Care Act (“ACA”). The ACA, in turn, created CMMI as a department within CMS.

See Pub. L. No. 1148, § 3021, 124 Stat. 119, 389 (2010) (codified at 42 U.S.C. § 1315a).

      65.     Section 1115A clarifies that the purpose of CMMI is to perform a “test” of certain

“innovative payment and service delivery models” that are selected “in accordance with selection

criteria under paragraph (2)” 42 U.S.C. § 1315a(a)(1), (b)(1)(2). The selection criteria under

paragraph (2) corresponds to Phase I of the process.

      66.     During Phase I, CMS may only select a “model” for a “test” under Section

1115A(b)(2) if CMS determines there is evidence that the model addresses both of the following

criteria: (i) “a defined population” and (ii) such population has “deficits in care leading to poor

clinical outcomes or potentially avoidable expenditures.” 42 U.S.C. § 1315a(b)(2)(A) (the

“Selection Criteria”). During Phase I, CMS is required to “conduct an evaluation of each model

tested under this subsection” and the evaluation “shall include an analysis of: (i) the quality of

care furnished under the model, including the measurement of patient-level outcomes and patient-

centeredness criteria determined appropriate by the Secretary; and (ii) the changes in spending

under the applicable titles by reason of the model.” Id. § 1315a(b)(4)(A)(i)–(ii).

      67.     CMS may only move to Phase II of the process if certain conditions are met. The

first condition is that CMS must take into account “the evaluation under subsection (b)(4)” of

Phase I. The second condition is that rulemaking must be conducted to permit CMS to “expand

(including implementation on a nationwide basis) the duration and the scope of a model that is


                                               25
         Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 26 of 43




being tested under subsection (b) or a demonstration project under Section 1395cc-4, to the extent

determined appropriate by the Secretary. . . .” Id. § 1315a(c) (emphasis added). This provision

makes clear that it is only in Phase II that testing be done on a nationwide basis, and that Phase II

testing cannot be done unless Phase I has been properly completed.

       68.     While the terms “test” and “model” are not specifically defined in Section 1115A,

when considering the provisions of Section 1115A as a whole, it is clear that a test of a model is

initially to be selected in accordance with the Selection Criteria under Phase I and then, only after

CMS has complied with the requirements of Phase I can the testing be expanded nationwide under

Phase II.

       69.     Thus, CMS’s non-compliance with Section 1115A is ultra vires.

               a.      First, with regard to the Selection Criteria of Phase I, CMS has not provided

“evidence that the model addresses either: (i) a defined population; or (ii) deficits in care leading

to poor clinical outcomes or potentially avoidable expenditure.” Nor could it. First, the Interim

Final Rule applies nationwide, not to any specific or defined population. It includes no sample

group against which to measure sample results and is mandatory for all providers who bill

Medicare for separately payable Part B medicines (with limited exceptions) and applies to products

that account for approximately 80% of the Part B drug spending on separately payable drugs and

biologicals. Second, the MFN Interim Final Rule provides no evidence of existing deficits in care

leading to poor clinical outcomes or potentially avoidable expenditure. Rather, the MNF Interim

Final Rule emphasizes that its intent is to ensure a continuation of access to care, not to describe

or address deficits in such access: “As such, an important aspect of testing models is that

beneficiaries must continue to have access to and receive needed care.” See 85 Fed. Reg. 76,224




                                                 26
         Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 27 of 43




(emphasis added).17 Without any evidence to support the Selection Criteria, the MFN Interim

Final Rule fails to comply with Section 1115A.

               b.      Second, under Phase I, CMS did not have authority to apply the MFN

Interim Final Rule on a nationwide basis. Only upon completing Phase I testing, and “[t]aking

into account the evaluation” required under Section 1115A(b), may the Secretary, in Phase II,

“expand” a model’s “duration” and “scope”—including by “implement[ing] [it] on a nationwide

basis” through “rulemaking.” 42 U.S.C. § 1315a(c).

               c.      Third, as the MFN Interim Final Rule is not a test in accordance with the

requirements of Phase I, CMS did not have the authority under Section 1115A to waive or amend

Medicare provisions or other statutory provisions. Section 1115A is clear that CMS’s waiver

authority is limited “solely for purposes of carrying out this section with respect to testing models

described in subsection (b)” (i.e., Phase I). 42 U.S.C. § 1315a(d)(1).

       70.     Rather than confining itself to the tailored requirements of Section 1115A, the MFN

 Interim Final Rule lunges to the outcome it seeks, but cannot justify—i.e., a seven-year,

 mandatory, nationwide reimbursement regime based on no sample testing. The purpose of the

 MFN Interim Final Rule is not to address deficits of care but solely to implement a sweeping

 scheme designed solely (and ineffectively) to cause drug companies to lower their prices. This

 contravenes the letter and spirit of Section 1115A.

               G. The MFN Interim Final Rule Violates the Presentment Clause

       71.     The Presentment Clause requires “[e]very Bill which shall have passed the House

of Representatives and the Senate, shall, before it become[s] a Law, be presented to the President




17
  Indeed, as described in paragraph 6, supra, CMS acknowledges that the MNF Interim Final
Rule will create—rather than address—shortages or deficits in care.
                                                 27
           Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 28 of 43




of the United States; If he approve[s] he shall sign it, but if not he shall return it.” U.S. CONST.

art. I, § 7, cl. 2.

         72.      Conversely, “[t]here is no provision in the Constitution that authorizes the President

 to enact, to amend, or to repeal statutes.” Clinton v. City of New York, 524 U.S. 417, 438 (1998).

 Accordingly, the Supreme Court has interpreted the Presentment Clause to bar “unilateral

 [Executive] action that either repeals or amends parts of duly enacted statutes.” Id. at 439.

         73.      Courts look to the “legal and practical effect” of an executive action to determine

 whether the Executive Branch has enacted, repealed, or amended a statute. Id. at 438.

         74.      Section 1115A permits the Secretary to waive any provision of the Medicare

 statute—as well as other important provisions of the Social Security Act—solely for the purpose

 of testing under Phase I. See 42 U.S.C. § 1315a(d)(1). Because CMS ignored the requirements

 of Phase I and improperly enacted a nationwide most-favored-nation replacement for Congress’s

 ASP reimbursement formula, CMS exceeded its authority and the issuance of the MFN Interim

 Final Rule violates the Presentment Clause as interpreted by the Supreme Court.

         75.      CMS’s waivers regarding, among other things, reimbursement pricing provisions

in the MFN Interim Final Rule have the “legal . . . effect” of amending the Medicare statutes in

significant ways, including by repealing and replacing the ASP methodology. Under the MFN

Interim Final Rule’s mandate, those provisions are deprived of any “legal force or effect” for

covered providers.

         76.      CMS’s waivers also have the “practical effect” of amending statutes duly enacted

under the Presentment Clause; each of the MFN Interim Final Rule’s waivers erases a cornerstone

of the “finely wrought” congressional Medicare Part B drug pricing system. Clinton, 524 U.S. at

440.


                                                   28
         Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 29 of 43




        77.       The MFN Interim Final Rule effectively repeals Congress’s statutory scheme,

 which CMS criticizes for allegedly “incentivizing avoidable costs and causing greater utilization

 of higher priced drugs.” 85 Fed. Reg. at 76,235; see also id. at 76,180 (“Medicare pays

 substantially more” than other countries do “because [of] . . . the methodology in section 1847A

 of the Act.”).

        78.       What has emerged from CMS’s use of Section 1115A’s waiver authority in the

 MFN Interim Final Rule is not just a “truncated” version of the Medicare reimbursement program,

 Clinton, 524 U.S. at 440, but an entirely different program altogether.18

              H. The MFN Interim Final Rule Violates the Non-Delegation Doctrine

        79.       Article I of the U.S. Constitution vests “[a]ll legislative Powers” in Congress. U.S.

 CONST. Art. I.

        80.       The Supreme Court has interpreted this language to hold that Congress may not

“abdicate or transfer to others the essential legislative functions with which it is thus vested.” See

A.L.A. Schechter Poultry Corp. v. United States, 295 U.S. 495, 529 (1935); cf. INS v. Chadha, 462

U.S. 919, 951 (1983) (“The Constitution sought to divide the delegated powers of the new federal

government into three defined categories, legislative, executive and judicial, to assure, as nearly

as possible, that each Branch of government would confine itself to its assigned responsibility.”).

        81.       Congress violates this prohibition if it delegates significant and/or expansive

 policymaking authority to an administrative agency by statute without providing appropriately

 clear guidelines for the agency to follow.




18
   Ironically, CMS asserted its authority to rewrite the Medicare statute via Section 1115A derives
from the ACA. Yet the Administration is currently asking that the U.S. Supreme Court strike the
ACA in its entirety. See Br. for the Federal Resp’ts at 13, 47, in California v. Texas, Nos. 19-840,
19-1019 (June 25, 2020).
                                                   29
           Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 30 of 43




         82.     Courts have historically looked for “an intelligible principle” to guide the agency’s

 exercise of authority. Gundy v. United States, 139 S. Ct. 2116, 2123 (2019) (plurality op.)

 (quoting Mistretta v. United States, 488 U.S. 361, 372 (1989)). Just how “intelligible” such a

 “principle” must be depends on the nature of the delegation at issue. Whitman v. Am. Trucking

 Ass’ns, 531 U.S. 457, 475 (2001) (“[T]he degree of agency discretion that is acceptable varies

 according to the scope of the power congressionally conferred.”). Delegations are permissible

 only “if Congress has made clear to the delegee ‘the general policy’ he must pursue and the

 ‘boundaries of his authority.’” Gundy, 139 S. Ct. at 2129 (plurality op.) (quoting Am. Power &

 Light Co. v. SEC, 329 U.S. 90, 105 (1946)) (brackets omitted).

         83.     If authorized by Section 1115A (which it is not), the MFN Interim Final Rule

 embodies an unconstitutional delegation of legislative power to the Executive Branch. There was

 no congressionally enacted “intelligible principle” to which Secretary Azar was “directed to

 conform.” Gundy, 139 S. Ct. at 2123 (citation omitted). On the contrary, CMS used its ostensible

 authority to unilaterally renounce Congress’s ASP approach to Medicare Part B drug pricing. The

 MFN Interim Final Rule acknowledges as much. See 85 Fed. Reg. at 76,180 (blaming ASP

 “methodology in section 1847A” for ostensible higher drug costs).

         84.     Rather than execute Congress’s “intelligible principle,” the Administration admits

 it is using the waiver authority in Section 1115A to supplant Congress’s ASP approach with its

 own “policy.”19 By allowing the Administration to adopt and implement the MFN Interim Final

 Rule, Section 1115A provides no intelligible principle to guide CMS’s decision-making process.

         85.     So, too, has the President made no secret of his intention to usurp Congress’s

 constitutionally-protected role, proclaiming during the signing of the MFN Executive Order that:


19
     See Executive Order 13948, supra ¶ 2.
                                                  30
         Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 31 of 43




 “[W]e’ve been waiting for Congress to take action for many decades to reduce drug prices . . .

 [but] I’m unwilling to wait any longer.”20 And once the MFN Executive Order was signed, the

 White House compounded this concession with a press release entitled “Congress Didn’t Act on

 Prescription Drug Prices. So President Trump Did.”21

       86.     That such a “historic,” “transformative,” and “revolutionary” effort to “completely

 restructure the prescription drug market, in terms of pricing and everything else,”22 is being

 planned, modified, and enacted within the administrative offices of the Executive Branch—as

 opposed to Congress—is both telling and constitutionally incurable.

       I. Implementation of the MFN Interim Final Rule Will Cause Irreparable Harm

       87.     If the MFN Interim Final Rule goes into effect, it will irreparably harm seniors—

 particularly the nation’s most vulnerable cancer seniors—as well as community oncology clinics

 and other providers across the country that provide essential treatment of cancer and other serious,

 life-threatening diseases to America’s seniors.

       88.     First, the MFN Interim Final Rule’s imposition of lower reimbursement costs for

 cancer drugs will intensify the shift currently playing out in oncology, where enormous financial

 incentives have pushed primary treatment of cancer away from local, independent community




20
   Remarks by President Trump at Signing of Executive Orders on Lowering Drug Prices (July
24, 2020), https://www.whitehouse.gov/briefings-statements/remarks-president-trump-signing-
executive-orders-lowering-drug-prices (emphasis added) (hereinafter “July 2020 White House
Remarks”).
21
   July 2020 Press Release; Nov. 2020 White House Remarks (“[I]n the absence of any meaningful
legislative support, this administration has delivered real, tangible results.”).
22
    See July 2020 White House Remarks, supra; see also Remarks by President Trump on
Prescription Drug Prices (Oct. 25, 2018), available at https://www.whitehouse.gov/briefings-
statements/remarks-president-trumpprescription-drug-prices (hereinafter “2018 White House
Remarks”).
                                                   31
         Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 32 of 43




 practices to more expensive institutional and hospital settings. The MFN Interim Final Rule will

 augment this trend considerably, thereby causing substantial and irreparable economic hardship

 on community cancer practices.23 Indeed, CMS’s cuts to Part B drug reimbursement in 2005 and

 2012 resulted in a combined 30% decrease in the percentage of chemotherapy delivered in

 independent community cancer clinics—dropping from 84% in 2004 to 54% in 2014, with the

 remainder delivered in the more expensive hospital outpatient setting.24 By taking direct aim at

 the profitability of oncology clinics, the MFN Interim Final Rule will only serve to fuel the trends

 of the last 12 years, which saw 1,748 community oncology clinics and/or practices close, be

 acquired by hospitals, undergo corporate mergers, or report that they were struggling

 financially.25 Such a course will cause permanent and irreparable harm to oncology clinics

 nationwide.

       89.     “Although as a ‘general rule, economic harm does not constitute irreparable

 injury,’ economic loss caused by federal agency action is an exception: typical economic harm is

 not irreparable because it is generally recoverable as monetary damages.” District of Columbia




23
    See COA, 2016 Community Oncology Practice Impact Report: Tracking the Changing
Landscape       of     Cancer      Care      (2016),     https://communityoncology.org/wp-
content/uploads/2016/09/PracticeImpactReport-2016-Report.pdf (hereinafter “COA 2016 Impact
Report”); COA, 2018 Community Oncology Alliance Practice Impact Report (2018),
https://communityoncology.org/wp-content/uploads/2018/06/COA-Practice-Impact-Report-
2018-FINAL.pdf (hereinafter “COA 2018 Impact Report”)
24
   See Kathryn V. Fitch et al., Cost Drivers of Cancer Care: A Retrospective Analyses of Medicare
and Commercially Insured Population Claim Data 2004-2014 (April 2016), Milliman,
https://www.milliman.com/-/media/milliman/importedfiles/uploadedfiles/insight/2016/trends-in-
cancer-care.ashx.
25
     See COA 2020 Community Oncology Alliance Practice Impact Report,
https://communityoncology.org/wp-content/uploads/2020/04/COA_PracticeImpactReport2020
_FINAL.pdf (hereinafter “COA 2020 Impact Report”).


                                                 32
         Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 33 of 43




v. U.S. Dep’t of Agric., 444 F. Supp. 3d 1, 34 (D.D.C. 2020) (quoting Davis v. Pension Benefit

Guar. Corp., 571 F.3d 1288, 1295 (D.C. Cir. 2009)) (alterations omitted). This exception is

especially true here, as “the APA’s waiver of sovereign immunity does not extend to damages

claims.” Id. (citing, inter alia, 5 U.S.C. § 702). As a result, Plaintiffs will be unable to recover

any economic losses caused by the MFN Interim Final Rule’s revisions to Congress’s

reimbursement scheme. See Whitman-Walker Clinic, Inc. v. U.S. Dep’t of Health & Hum. Servs.,

No. 20-cv-1630, 2020 WL 5232076, at *40 (D.D.C. Sept. 2, 2020), appeal docketed Whitman-

Walker Clinic, Inc. v. U.S. Dep’t of Health & Hum. Servs., No. 220-5331 (D.C. Cir. Nov. 9, 2020).

For this reason, the “[i]mposition of monetary damages that cannot later be recovered for reasons

such as sovereign immunity constitutes irreparable injury.” D.C., 444 F. Supp. 3d at 34 (quoting

Chamber of Commerce v. Edmondson, 594 F.3d 742, 770-71 (10th Cir. 2010)).

       90.     Second, the MFN Interim Final Rule will cause a shift in care treatments. CMS

itself has expressly conceded that some Medicare patients may receive inferior therapies with

“lower efficacy or greater risks” and may end up “postponing or forgoing treatment” altogether.

85 Fed. Reg. at 76,244. Indeed, CMS’s own estimates show that, within three years, nearly one in

five Medicare Part B seniors may forgo access to drugs covered by the MFN Interim Final Rule,

id. at 76,237–38, and that half of the projected savings to Medicare “would be due to the lost

utilization” of these drugs, id. at 76,239. Similarly, CMS admitted that the MFN Interim Final

Rule will cause shortages of drugs and delays in access—foreseeing that seniors will “experience

access to care impacts by . . . having to travel to seek care from an excluded provider, receiving an

alternative therapy that may have lower efficacy or greater risks, or postponing or forgoing

treatment.” Id. at 76,244. These threats to access and availability are particularly harmful to




                                                 33
         Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 34 of 43




oncology patients, as even a short delay in obtaining the Part B drugs necessary to treat conditions

like cancer can meaningfully reduce the chance for survival.

       91.     Third, the MFN Interim Final Rule will irreparably harm seniors and oncology

clinics by depriving them of their procedural rights to notice-and-comment under the APA.

Stripping interested parties of the chance to offer comments under the APA constitutes irreparable

harm so long as “the ability to comment” on the particular rule is “linked to [a] concrete interest. .

. .” Capital Area Immigrants’ Rights Coal. v. Trump, No. CV 19-2117 (TJK), 2020 WL 3542481,

at *10 (D.D.C. June 30, 2020) (quoting Iyengar v. Barnhart, 233 F. Supp. 2d 5, 12–13 (D.D.C.

2002)). As this Court has explained, irreparable harm exists if the APA violation will lead to a

“substantial loss in funding,” D.C. v. U.S. Dep’t of Agric., 444 F. Supp. 3d 1, 42 (D.D.C. 2020)

(collecting cases), or if the APA violation “will ‘perceptibly impair’ [an organization’s] programs

and ‘directly conflict with the organization’s mission,” Open Communities All. v. Carson, 286 F.

Supp. 3d 148, 178 (D.D.C. 2017) (cleaned up). Irreparable harm similarly exists where the APA

violation “will have significant effects” on a “complex and far-reaching regulatory regime” and

the affected party has articulated “meaningful concerns about the Rule.” N. Mariana Islands v.

United States, 686 F. Supp. 2d 7, 17–18 (D.D.C. 2009).

       92.     Here, it is without question that the MFN Interim Final Rule will cause COA’s

members to suffer “a substantial loss in funding,” see supra ¶ 39, which in turn will “perceptibly

impair” COA’s mission of ensuring that cancer patients receive quality, affordable, and accessible

cancer care in their own communities, see supra ¶ 21. By the same token, the MFN Interim Final

Rule “will have significant effects” on a “complex and far-reaching regulatory regime,” as the

Rule represents a profound shift in the entire Medicare Part B reimbursement system. Indeed,

according to Secretary Azar, the MFN Interim Final Rule “will be the most significant single


                                                 34
          Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 35 of 43




 action any administration has ever taken to lower American drug costs.”26 President Trump

 agreed, declaring on Twitter: “YOU KNOW THAT DRUG PRICES ARE COMING DOWN,

 BIG. Favored Nations Clause means USA will pay the lowest price of any nation in the World.

 Never done before. Watch!!!”27 COA and its members, in turn, have meaningful and urgent

 concerns about the dangerous and adverse effects the MFN Interim Final Rule will have on the

 manner in which oncology clinics provide care to the nation’s most vulnerable cancer patients.

         93.    Fourth, the MFN Interim Final Rule will irreparably harm seniors and oncology

 clinics by depriving them of their constitutional rights. “Suits for declaratory and injunctive

 relief against the threatened invasion of a constitutional right do not ordinarily require proof of

 any injury other than the threatened constitutional deprivation itself.” Gordon v. Holder, 721

 F.3d 638, 653 (D.C. Cir. 2013) (citation and quotation marks omitted). See also Karem v.

 Trump, 960 F.3d 656, 667 (D.C. Cir. 2020). Indeed, “[w]hen an alleged deprivation of a

 constitutional right is involved, . . . most courts hold that no further showing of irreparable injury

 is necessary.” Advance Am. v. FDIC, No. CV 14-953 (GK), 2017 WL 2672741, at *10 (D.D.C.

 Feb. 23, 2017) (quoting 11A Charles Alan Wright et al., Federal Practice & Procedure § 2948.1

 (3d ed. 2005)). Here, the MFN Interim Final Rule is unconstitutional on multiple levels,

 violating the Presentment Clause, the Non-Delegation Clause, and the Separation of Powers

 Doctrine.




26
     2020 CMS Press Release, supra note 11.
27
   President Donald J. Trump (@realDonaldTrump), TWITTER (Aug. 2, 2020, at 8:01 AM),
https://twitter.com/realDonaldTrump/status/1289894127778377728.
                                                  35
        Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 36 of 43




                                   CLAIMS FOR RELIEF

                                           COUNT I

The MFN Interim Final Rule Violated the APA by Failing to Comply with the Procedures
Required under 5 U.S.C. § 553 (Declaratory and Injunctive Relief – 5 U.S.C. § 706(2)(D))

      94.     COA incorporates its allegations in Paragraphs 1–93 as if set forth at length herein.

      95.     The APA requires courts to “hold unlawful and set aside agency action, findings,

and conclusions found to be . . . without observance of procedure required by law.” 5 U.S.C. §

706(2)(D).

      96.     Under the APA, a federal agency must publish notice of proposed rulemakings in

the Federal Register and provide the public with an opportunity to comment on such proposed

rulemakings unless the “agency for good cause finds (and incorporates the finding and a brief

statement of reasons therefor in the rules issued) that notice and public procedure thereon are

impracticable, unnecessary, or contrary to the public interest.” 5 U.S.C. § 553(b)(B).

      97.     The APA further demands that federal agencies publish a substantive rule “not less

than 30 days before the notice before its effective date” unless “otherwise provided by the agency

for good cause found and published with the rule.” 5 U.S.C. § 553(d)(3); see also 42 U.S.C.

§ 1395hh(e)(1)(B)(ii).

      98.     The MFN Interim Final Rule violated the APA because it was issued without the

required notice-and-comment rulemaking procedures, and without the statutorily required “good

cause” to dispense with such procedures.

      99.     The MFN Interim Final Rule also ran afoul of APA requirements because it became

effective immediately upon publication without the 30-day delay required under § 553(d)(3) and

without the “good cause” required to abandon the statute’s notice requirement.



                                               36
        Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 37 of 43




      100.    The MFN Interim Final Rule was issued on November 27, 2020, as an interim final

rule with immediate effect. The MFN Interim Final Rule explicitly admits that CMS dispensed

with “normal rulemaking requirements” and waived the delay in effective date, but contends that

CMS has “good cause” for doing so because the COVID-19 PHE “exacerbated” the “serious

economic and health consequences” cause by “high drug prices.” 85 Fed. Reg. 76248-76250

(same factual basis for both “good cause” exceptions).

      101.    CMS’s attempted articulation of “good cause” fails on all accounts. See supra ¶¶

44–61. Indeed, the MFN Interim Final Rule states that the COVID-19 PHE requires extraordinary

and emergency adjustments to Medicare Part B reimbursement formulas and that the MFN

Interim Final Rule will provide relief to Medicare beneficiaries; however, the Rule was not

promulgated in response to COVID-19, and, in actuality, it will cause harm to interested parties.

      102.    WHEREFORE, COA respectfully requests the Court to enter a declaratory

judgment finding that the MFN Interim Final Rule violates the APA because it was promulgated

“without observance of procedure required by law.” COA further requests that the Court vacate

and set aside the MFN Interim Final Rule pursuant to 5 U.S.C. § 706(2)(D) and enter a permanent

injunction ordering Defendants to immediately cease implementation and/or enforcement of the

MFN Interim Final Rule.

                                           COUNT II

The MFN Interim Final Rule Exceeds CMS’s Statutory Authority Under 42 U.S.C. § 1315a
                    and Constitutes an Ultra Vires Agency Action
              (Declaratory and Injunctive Relief – 5 U.S.C. § 706(2)(C))

      103.    COA incorporates its allegations in Paragraphs 1–102 as if set forth at length herein.

      104.    “‘[A]n agency literally has no power to act . . . unless and until Congress confers

power upon it.’” U.S. Dep’t of Homeland Sec. v. Regents of the Univ. of Cal., 140 S. Ct. 1891,


                                               37
        Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 38 of 43




1921 (2020) (Sotomayor, J., concurring) (citing Arlington v. FCC, 569 U.S. 290, 317 (2013)

(Roberts, C.J., dissenting)).

      105.     The APA requires courts to “hold unlawful and set aside agency action” that is “in

excess of statutory jurisdiction, authority, or limitations, or short of statutory right.” 5 U.S.C.

§ 706(2)(C).

      106.     Separate and apart from the APA, this Court has an independent duty to set aside

agency action that is ultra vires, even if such action was otherwise not subject to judicial review.

See Azar, 931 F.3d at 1208 (“If an agency exceeds ‘its statutory bounds, judicial review remains

available’ to curb the rogue action.”) (quoting SAS Inst., Inc. v. Iancu, 138 S. Ct. 1348, 1359

(2018)); Aid Ass’n for Lutherans v. U.S. Postal Serv., 321 F.3d 1166, 1173 (D.C. Cir. 2003)

(“When an executive acts ultra vires, courts are normally available to reestablish the limits on his

authority.”) (citation omitted).

      107.     CMS was not authorized to issue the MFN Interim Final Rule under the provision

in 42 U.S.C. § 1315a(a)(1) permitting the HHS Secretary to “to test innovative payment and

service delivery models to reduce program expenditures” selected in accordance with Phase I

while “preserving or enhancing the quality of care furnished to individuals.”

      108.     The MFN Interim Final Rule is ultra vires and violates the limitations on CMS’s

authority to “test payment and service delivery models in accordance with selection criteria.” 42

U.S.C. § 1315a(b)(1). As described above, supra ¶¶ 62–70, the MFN Interim Final Rule is not a

“test” of a “model” under the statute. Instead, it represents a fundamental and extensive

replacement of the Medicare Part B drug pricing and reimbursement scheme. The MFN Interim

Final Rule also specifically contradicts Congress’ intent to have a two-phased approach to testing

of pricing models, jumping straight to implementation on a nationwide basis.


                                                38
        Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 39 of 43




      109.    The MFN Interim Final Rule is not “in accordance with selection criteria” as

required by 42 U.S.C. § 1315a(b)(1) because there has been no determination (nor is there

evidence) “that the model addresses a defined population for which there are deficits in care

leading to poor clinical outcomes or potentially avoidable expenditures,” as required under §

1315a(b)(2)(A). Instead, the MFN Interim Final Rule identifies all seniors who will receive a

covered drug. 85 Fed. Reg. 76183.

      110.    The MFN Interim Final Rule similarly fails to identify—but instead creates—

“deficits in care” leading to either “poor clinical outcomes or potentially avoidable expenditures”

for that broad population, as required by the statute. And, as written, it will not “preserv[e] or

enhanc[e] the quality of care” enjoyed by Medicare beneficiaries. 42 U.S.C. § 1315a(b)(2)(A).

      111.    WHEREFORE COA respectfully requests a declaratory judgment be entered

declaring the MFN Interim Final Rule “not in accordance with law” because it was promulgated

“in excess of statutory jurisdiction, authority, or limitations,” and/or ultra vires. COA further

requests that the Court vacate and set aside the MFN Interim Final Rule pursuant to 5 U.S.C. §

706(2)(C) and enter a permanent injunction ordering Defendants to immediately cease

implementation and/or enforcement of the MFN Interim Final Rule.

                                          COUNT III

 The MFN Interim Final Rule is Unconstitutional – Presentment Clause, Non-Delegation
                          Doctrine, and Separation of Powers
(Declaratory and Injunctive Relief – Administrative Procedure Act, 5 U.S.C. § 706(2)(B))

      112.    COA incorporates its allegations in Paragraphs 1–111 as if set forth at length herein.

      113.    The APA requires courts to “hold unlawful and set aside” agency action that is “not

in accordance with law” or “contrary to constitutional right, power, privilege, or immunity.” See

5 U.S.C. § 706(2)(A)–(B).


                                               39
        Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 40 of 43




       114.    Even apart from the APA, courts must set aside agency action that violates the

Constitution. See Free Enter. Fund v. Pub. Co. Acct. Oversight Bd., 561 U.S. 477, 491 n.2 (2010).

       115.    In implementing the MFN Interim Final Rule, Defendants violated, and are

continuing to violate, the Presentment Clause, the Non-Delegation Doctrine, and the separation

of powers essential to our government’s constitutional structure.

       116.    The Presentment Clause requires that “[e]very Bill which shall have passed the

House of Representatives and the Senate, shall, before it become a Law, be presented to the

President of the United States; If he approve he shall sign it, but if not he shall return it.” U.S.

CONST. art. I, § 7, cl. 2. The Presentment Clause bars “unilateral [Executive] action that either

repeals or amends parts of duly enacted statutes.” Clinton, 524 U.S. at 439.

       117.    This presentment requirement was considered so important to the Founders that

they took effort to prevent its circumvention. As a result, the President is entrusted with only the

limited authority in the lawmaking process to nullify proposed legislation. Under the Presentment

Clause’s mandate, the President (or other parts of the Executive Branch) has no authority to

nullify, alter, or amend existing legislation.

       118.    CMS has interpreted its waiver authority under Section 1115A to allow it to repeal

part of the congressionally enacted Medicare statute and to replace that repealed portion with a

new and complex statutory regime of its own making.

       119.    If CMS’s interpretation is correct (which it is not), then the MFN Interim Final Rule

violates the Presentment Clause because CMS’s waivers in the MFN Interim Final Rule have the

“legal . . . effect” of making numerous provisions in the Medicare statutes “entirely inoperative”

and without “legal force.” Id. at 438, 441.




                                                 40
        Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 41 of 43




      120.    In so doing, the waivers also have the “practical effect” of “rejecting the policy

judgment made by Congress.” Id. at 444. Indeed, CMS has not only suspended enforcement of

certain provisions, it replaced these superseded statutory provisions with entirely new

requirements reflecting its “own policy judgment.” Id. at 438, 444.

      121.    By creating a new Medicare drug pricing system with new obligations, CMS is

impermissibly usurping the lawmaking process to itself.

      122.    Therefore, if the MFN Interim Final Rule is authorized by statute, then the MFN

Interim Final Rule violates the Presentment Clause at Article I, Section 7, of the U.S. Constitution.

      123.    Moreover, Article I, Section 1, of the U.S. Constitution provides “[a]ll legislative

Powers herein granted shall be vested in a Congress of the United States.” U.S. CONST., art. I, §

1.

      124.    The Supreme Court has interpreted this language to bar delegation of “the essential

legislative functions with which it is thus vested.” A.L.A. Schechter Poultry Corp. v. United

States, 295 U.S. 495, 529 (1935).

      125.    The Supreme Court has also used this language to “derive[] the non-delegation

doctrine: that Congress may not constitutionally delegate its legislative power to another branch

of Government.” Touby v. United States, 500 U.S. 160, 164-65 (1991). In exercising its

legislative power, Congress may leave a certain amount of discretion to executive agencies and

officials but must guide the exercise of that discretion with an “intelligible principle.” Gundy v.

United States, 139 S. Ct. 2116, 2123 (2019).

      126.    The MFN Interim Final Rule conflicts with the Article I, Section 1, of the U.S.

Constitution in violation of APA, 5 U.S.C. § 706(2)(B), for the following reasons.




                                                41
         Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 42 of 43




       127.    Although cloaked as a “test,” the MFN Interim Final Rule purports to discard

Medicare’s statutory pricing nationwide and adopt a drastically different pricing system for nearly

the entirety of Medicare Part B’s drug expenditures for the better part of a decade. See supra ¶

36.

       128.    If the MFN Interim Final Rule is not ultra vires (which it is) and instead reflects a

legitimate use of the Secretary’s authority to “test” a “payment and service delivery model[]” that

“addresses a defined population,” then the statute violates the non-delegation doctrine. As

interpreted by CMS in promulgating the MFN Interim Final Rule, none of the limitations of the

statute constrain the Agency’s discretion and there is no “intelligible principle” to which the

Agency is directed to conform.

       129.    Therefore, if the MFN Interim Final Rule is authorized by statute, then Section

1315a(d) violates Article I, Section 1 of the U.S. Constitution and the Non-delegation Doctrine.

       WHEREFORE, COA respectfully requests a declaratory judgment be entered declaring

Defendants’ conduct to be unconstitutional and declaring that the MFN Interim Final Rule

violates the Presentment Clause at Article I, Section 7, of the U.S. Constitution, the Non-

delegation Doctrine at Article I, Section 1 of the U.S. Constitution and/or the separation of

powers. COA further respectfully requests a permanent injunction ordering Defendants to

immediately cease implementation and/or enforcement of the MFN Interim Final Rule.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court enter Judgment in its favor

and grant the relief sought herein as follows:

       1.      A declaration that the MFN Interim Final Rule is invalid because it failed to

comply with the APA’s procedural requirements, exceeded the agency’s statutory authority, is


                                                 42
        Case 1:20-cv-03604-EGS Document 1 Filed 12/11/20 Page 43 of 43




ultra vires, and/or violated the non-delegation doctrine, the Presentment Clause, and the

separation of power.

       2.      Entry of a preliminary and permanent injunction barring defendants from further

implementing or enforcing the MFN Interim Final Rule in any way whatsoever, and vacating the

MFN Interim Final Rule.

       3.      An Order awarding Plaintiff’s attorney’s fees and costs; and

       4.      Such other and further relief as this Court deems just and proper.




                                             Respectfully submitted,

                                             BLANK ROME LLP

                                             /s/ Kierstan L. Carlson ,
                                             Kierstan L. Carlson (DC Bar No. 1005383)
                                             1825 Eye Street NW
                                             Washington, D.C. 20006
                                             (202) 420-2200 (phone)
                                             (202) 420-2201 (fax)
                                             carlson@blankrome.com

                                             Laurence S. Shtasel (to be admitted pro hac vice)
                                             William E. Gramlich (to be admitted pro hac vice)
                                             Jeffrey N. Rosenthal (DC Bar No. 988644)
                                             (application to D.D.C. forthcoming)
                                             Thomas F. Brier, Jr. (to be admitted pro hac vice)
                                             One Logan Square
                                             Philadelphia, Pennsylvania 19103
                                             (215) 569-5691 (phone)
                                             (215) 832-5691 (fax)
                                             shtasel@blankrome.com
                                             gramlich@blankrome.com
                                             rosenthal-j@blankrome.com
                                             tbrier@blankrome.com

                                             Attorneys for Plaintiff Community Oncology
                                             Alliance, Inc.
Dated: December 11, 2020
                                                43
